Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status 
Claims 1, 3-4, 18, 23-24, 27, 32-33, 35, 40-42, 46, 53, 55, 60-64, 69-70, 72, 89, 98, 100, 104-105, 114-117 are pending.  
Claim Objections
Claim 117 is objected to because of the following informalities:  "the was solution" should be "the wash solution".  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 18, 23-24, 27, 32, 41-42, 60-62,63, 72, 89, 98, 100, and 114-117 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2003/0153735 by Breece et al. (Breece).
In regard to claim 1, Breece teaches a method of purifying a protein of interest bound to cation exchange chromatography support comprising applying a wash solution comprising one or more surfactant to the CEX chromatography support (abstract; [0128]; [0139]-[0144]). Breece teaches the one or more surfactants comprises 0.5% polysorbate 20 ([0139]-[0144]).  In a separate embodiment Breece teaches that polysorbate 20 can be substituted with sulfobutaine 12 ([0139]-[0144]; [0038]).  It would be readily apparent to one of ordinary skill in the art that sulfobetaine 12 can be incorporated as a wash solution in place of polysorbate or Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.
In regard to claim 3, Breece teaches loading a mixture comprising a protein of interest and one or more contaminant proteins, aggregates, and/or viruses onto the CEX chromatography support before applying the wash solution comprising one or more surfactants to the CEX chromatography support ([0139]-[0144]; [0120]-[0121]).  Breece teaches eluting the protein of interest from the support thereby forming a purified eluate of the protein of interest ([0139]-[0144]; [0127]). 
Breece does not explicitly teach the wash without the surfactant is applied before applying the wash with the one or more surfactants to the support. 
The order of performing process steps is prima facie obvious in the absence of new or unexpected results; the selection of any order of mixing ingredients is prima facie obvious.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
claim 4, Breece teaches a method for purifying a protein of interest (abstract; [0128]; [0139]-[0144]).  Breece teaches loading a mixture comprising a protein of interest and one or more contaminant proteins, aggregates, and/or viruses onto a CEX chromatography support ([0139]-[0144]; [0120]-[0121]).  Breece teaches washing the support with an aqueous wash solution comprising one or more surfactants to elute the one or more contaminant proteins, aggregates, and/or viruses from the support ([0139]-[0144]; [0120]-[0121]).  Breece teaches eluting the protein of interest from the support, thereby forming a purified eluate of the protein of interest ([0139]-[0144]; [0127]). Breece teaches the one or more surfactants comprises 0.5% polysorbate 20 ([0139]-[0144]).  In a separate embodiment Breece teaches that polysorbate 20 can be substituted with sulfobutaine 12 ([0139]-[0144]; [0038]).  In regard to claim 18, Breece teaches the wash solution comprises about 0.01 to 1% w/v of the one or more surfactants ([0139]-[0144]). 
In regard to claim 23, Breece teaches the CEX chromatography support is a sepharose matrix resin ([0128]; [0139]-[0144]). 
In regard to claim 24, Breece teaches the cation exchange chromatography resin is SP-Sepharose ([0139]).  Breece does not teach the CEX chromatography support is a synthetic polymer matrix resin or not a hydrophobic resin.  SP Sepharose Fast Flow provides evidence that SP-Sepharose is hydrophilic and therefore not a hydrophobic resin. 
In regard to claim 27, Breece teaches the limitations as noted above.  Breece does not teach applying a subsequent wash solution to the CEX chromatography support before eluting the protein of interest from the support.  However, addition of a subsequent wash solution to the CEX chromatography support before eluting the protein of interest from the support would In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In regard to claim 32, Breece teaches the mixture comprising a protein of interest and one or more contaminant proteins, aggregates, and/or viruses is a harvest cell culture fluid (HCCF) ([0117]). 
In regard to claim 33, Breece teaches the method does not comprises protein A purification ([0139]-[0144], the downstream steps do not comprise protein A purification). 
In regard to claim 41, Breece teaches loading a mixture comprising a protein of interest and one or more contaminants, aggregates, and/or viruses onto a protein A chromatography support ([0117]-[0128]).  Breece teaches washing the support with a protein A chromatography wash solution comprising one or more surfactants to remove the one or more contaminant proteins, aggregates, and/or viruses from the protein A chromatography support ([0117]-[0128]).  Breece teaches eluting the protein of interest from protein A chromatography support ([0117]-[0128]).  
Breece teaches a method for purifying a protein of interest (abstract; [0128]; [0139]-[0144]).  Breece teaches loading a mixture comprising a protein of interest and one or more contaminant proteins, aggregates, and/or viruses onto a CEX chromatography support ([0139]-[0144]; [0120]-[0121]).  Breece teaches washing the support with an aqueous wash solution comprising one or more surfactants to elute the one or more contaminant proteins, aggregates, 
Breece does not explicitly teach the wash without the surfactant is applied before applying the wash with the one or more surfactants to the support. 
The order of performing process steps is prima facie obvious in the absence of new or unexpected results; the selection of any order of mixing ingredients is prima facie obvious.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
In regard to claim 42, Breece teaches the contaminant proteins are host cell proteins ([0117]; [0120]). 
In regard to claim 60, Breece teaches applying a wash solution that does not comprises a surfactant to the support ([0035]; [0139]-[0144]).  Breece teaches the one or more surfactants comprises 0.5% polysorbate 20 ([0139]-[0144]).  In a separate embodiment Breece teaches that polysorbate 20 can be substituted with sulfobutaine 12 ([0139]-[0144]; [0038]).  Breece does 
The order of performing process steps is prima facie obvious in the absence of new or unexpected results; the selection of any order of mixing ingredients is prima facie obvious.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
In regard to claim 61, Breece does not explicitly teach treating the purified eluate of the protein of interest with diafiltration, ultrafiltration, or both. However, Breece teaches ultrafiltation removes unwanted fragments from protein formulations ([0117]).   It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to treat the purified eluate of the protein of interest with ultrafiltration as it is a known way to remove unwanted fragments from protein formulations. 
In regard to claim 63, Breece teaches the method does not comprise an anion exchange chromatography step ([0128]). 
claim 72, Breece teaches the protein of interest comprises an antibody or antigen binding fragment thereof or a fusion protein construct (abstract; [0003]; [0117]-[0128]; [0139]-[0144]). 
In regard to claim 89, Breece teaches the CEX chromatography wash solution further comprises sodium chloride, sodium phosphate, or sodium acetate ([0035]-[0036]; [0139]-[0144]). 
In regard to claim 98, Breece teaches the CEX chromatography wash solution comprises a pH of about 5.0 to 7.0 ([0122]-[0126]). 
In regard to claim 100, Breece teaches a preparation of a protein of interest produced by the method of claim 1 ([0139]-[0144]). 
In regard to claim 114, Breece teaches the wash solution comprises greater than 0.2% SB-12 ([0139]-[0144]; [0038]).
In regard to claim 115, Breece teaches the wash solution comprises 0.2% SB-12 ([0124]; [0038]; [0139]-[0144]). 
In regard to claim 116, Breece teaches the wash solution comprises 1% SB-12 ([0124]; [0038]; [0139]-[0144]).
In regard to claim 117, Breece teaches the wash solution comprise 25 mM sodium acetate and 10 mM NaCl and has a pH of 5.5 ([0036]; [0123]; [0126]).  Breece does not teach specific concentrations of 25 mM sodium acetate and 10 mM NaCl.  Breece teaches varied concentrations of salts and solutions ([0032]; [0119]; [0034]).  Breece teaches solutions control pH and elution of proteins of interest ([0034]).  
In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Claims 40, 46, 53, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2003/0153735 by Breece et al. (Breece), as noted above, in view of Analysis of Viral Clearance Unit Operations for Monoclonal Antibodies by Miesegaes et al. (Miesegaes). 
In regard to claims 40, 46, 53, and 55, Breece teaches the limitations as noted above.  Breece does not teach the wash solution clears virus as measured by a log reduction value (LRV). Breece does not teach the LRV is between about 1.0 and 10.0 log10 (reading on claim 46).  Breece does not teach the LRV is measured by quantitative PCR or using an infectivity assay (reading on claim 53). Breece does not teach the LRV is achieved by applying a specific number of column volumes (reading on claim 55).
40).  Miesegaes teaches the LRC is between about 1.0 and 10.0 log10 (abstract; reading on claim 46).  Miesegaes teaches the LRV is measured by quantitative PCR or using an infectivity assay (pg. 238-239, Materials and Methods, Data Sources, reading on claim 53).  Breece teaches flow through mode (pg. pg. 238-239, Materials and Methods, Data Sources, reading on claim 55).  Breece teaches flow through mode affects unit operation and final clearance values (pg. pg. 238-239, Materials and Methods, Data Sources, reading on claim 55).  As the method efficiency and final clearance are variables that can be modified, among others, by adjusting said amount of wash fluid which flows through the system, the precise number of column volumes would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed number of column volumes cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the column volumes in the method of modified Breece to obtain the desired balance between the method efficiency and final clearance (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize LRV to measure virus reduction, as taught by Miesegaes, in the . 
Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2003/0153735 by Breece et al. (Breece), as noted above, in view of U.S. Patent Publication No. 2014/0238935 by Komkova et al. (Komkova)
In regard to claim 62, Breece teaches the limitations as noted above.  Breece further teaches using size exclusion chromatography to process the purified eluate of the protein of interest and collect flow through comprising a purified eluate.  Breece does not teach loading the purified eluate of the protein of interest onto a membrane chromatography support.
Komkova teaches protein purification of antibodies through size exclusion chromatography ([0030]-[0031]).  Komkova teaches that size exclusion chromatography is a type of membrane chromatography.   It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a membrane, as taught by Komkova, in the method of Breece since it is known that size exclusion chromatography supports are membranes. 
Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2003/0153735 by Breece et al. (Breece), as noted above, in view of U.S. Patent Publication No. 2016/0108127 by Brower et al. (Brower). 
In regard to claim 70, Breece teaches the limitations as noted above.  Further, Breece teaches producing proteins through recombinant techniques ([0116]-[0117]).  Breece does not teach expressing the protein of interest and one or more contaminant proteins in a bioreactor having a capacity of at least about 250 liters.

It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a bioreactor of at least 250 liters, as taught by Brower, in the method of modified Breece to culture protein cells based on the desired amount of protein.  One of ordinary skill in the art would be motivated to optimize the size of the bioreactor in order to produce the desired amount of protein culture. 
Claims 64, 69, and 104-105 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2003/0153735 by Breece et al. (Breece), as noted above, in view of U.S. Patent Publication No. 2016/0068612 by Clarke et al. (Clarke).
In regard to claims 69 and 104-105, Breece teaches the limitations as noted above.  Breece does not teach subjecting the eluate to a viral inactivation step. Breece does not teach formulating the purified eluate of the protein of interest as a composition including a pharmaceutically acceptable excipient; a composition comprising a preparation of a protein of interest produced by the method of claim 1 and a pharmaceutically acceptable excipient; a composition comprising a virus inactivated preparation of a protein of interest and a pharmaceutically acceptable excipient, produced by the method of claim 1.
Clarke teaches a method of purifying a protein of interest through Protein A chromatography ([0139]).  Clarke teaches subjecting the eluate to a viral inactivation step or further comprising filtering the purified eluate of the protein of interest to remove viruses ([0186]; reading on claim 64).  Clarke teaches formulating the purified eluate of the protein of claim 69).  Clarke teaches a composition comprising a preparation of a protein of interest produced by the method of claim 1 and a pharmaceutically acceptable excipient ([0114]; [0123]-[0124]; reading on claim 104). Clarke teaches a composition comprising a virus inactivated preparation of a protein of interest and a pharmaceutically acceptable excipient, produced by the method of claim 1 ([0114]; [0123]-[0124]; reading on claim 105). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to formulate the purified eluate of the protein of interest as a composition including a pharmaceutically acceptable excipient, as taught by Clarke, in the method of Breece as it is known in the art to utilize pharmaceutically acceptable excipients to deliver proteins. 
Response to Arguments 
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive. 
In regard to the applicant’s argument regarding anticipation, the Examiner notes that the amended claims are no longer rejected under 102. 
In regard to the applicant’s argument that Breece is directed towards Protein A chromatography and note CEX; cited paragraphs [0129]; [0139]-[0144] do not teach applying a wash comprising SB-12 to a CEX support, the Examiner does not find this persuasive. 
As noted in the rejection above: Breece teaches a method of purifying a protein of interest bound to cation exchange chromatography support comprising applying a wash 
Paragraph [0139] explicitly teaches cation exchange chromatography. 
See updated rejection regarding applying SB-12. 
In regard to the applicant’s argument regarding claim 24, SP Sepharose Flow cannot remedy the deficiencies of Breece; SP Sepharose is silent regarding a wash solution to CEX and SB-12; SP Sepharose cannot anticipate claim 24, the Examiner does not find this persuasive. 
The Examiner notes that claim 24 is not rejected under an anticipation rejection. 
As noted in the rejection above: Breece teaches a method of purifying a protein of interest bound to cation exchange chromatography support comprising applying a wash solution comprising one or more surfactant to the CEX chromatography support (abstract; [0128]; [0139]-[0144]).
Paragraph [0139] explicitly teaches cation exchange chromatography. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Breece teaches applying a wash solution to CEX.
In regard to the applicant’s argument regarding claims 27, 60, and 61; one of ordinary skill in the art would not have a reasonable expectation of success applying the steps in a different order; Breece does not disclose any components of wash solution for CEX and does not teach applying SB-12; Breece teaches protein A chromatography and not CEX; the present specification shows that wash solution SB-12 applied to CEX support was able to clear retroviral like particles to below detection levels and significantly improve clearance of host cell proteins, the Examiner does not find this persuasive. 
The order of performing process steps is prima facie obvious in the absence of new or unexpected results; the selection of any order of mixing ingredients is prima facie obvious.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
The applicant has not presented any new or unexpected results. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., clear retroviral like particles to below detection levels and significantly improve clearance of host cell proteins) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Paragraph [0139] explicitly teaches cation exchange chromatography. 
In regard to the applicant’s argument regarding claims 40, 46, 53, and 55; Miesegaes relates to viral clearance of antibodies both does not find CEX chromatography to be an effective technique; Miesegaes states CEX was not found to be as robust a unit operation as opters; the combination of Breece and Miesegaes would not have provided a person of ordinary skill in the art any reason to apply a wash solution comprising SB-12 to a CEX chromatography support in order to purify a protein or any expectation of success in doing so, the Examiner does not find this persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Breece teaches applying a wash solution to CEX.
In regard to the applicant’s argument regarding claim 62; Komkova relates to mixed mode chromatography membranes and makes no mention of applying a wash solution comprising SB-12 to a CEX chromatography support; the combination of Breece and Komkova would not have provided a person with any reason to apply a wash solution comprising SB-12 to a CEX chromatography support in order to purify a protein or any expectation of success in doing so, the Examiner does not find this persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Breece teaches applying a wash solution to CEX.
In regard to the applicant’s argument regarding claim 70; Brower does not teach applying a wash solution comprising SB12 to a CEX support, the Examiner does not find this persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Breece teaches applying a wash solution to CEX.
In regard to the applicant’s argument regarding claims 64, 69, 104-105; Clark does not remedy the deficiencies of Breece; Clarke is silent regarding CEX column chromatography and SB-12; Clark is focused on antibodies for cancer therapeutics and would not have provided a person with any reason to apply a wash solution comprising SB-12 to a CEX chromatography support, the Examiner does not find this persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Breece teaches applying a wash solution to CEX.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777